Citation Nr: 1523056	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of advanced payment for Post-9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $6,261.13.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, and they do not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a March 2011 administrative decision, the RO determined that the Veteran received education benefits in the amount of $6,261.13, which included a payment for housing and a payment for books and supplies, for the school term beginning on August 30, 2010.  On August 29, 2010, the Veteran terminated his enrollment at the school, which created this overpayment.  

2.  The Veteran submitted several statements in March 2011 and April 2011 which were construed as notices of disagreement (NODs) with the March 2011 administrative decision.  

3.  A statement of the case (SOC) was issued to the Veteran on February 5, 2015.  

4.  As of this date, no substantive appeal has been received.  


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal as to the March 2011 administrative decision, which determined an overpayment was created due to the Veteran being overpaid in the amount of $6,261.13, which included a payment for housing and a payment for books and supplies, for the school term beginning on August 30, 2010, after his enrollment was terminated on August 29, 2010; the request for appellate review of this issue on appeal is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Timeliness and adequacy of the substantive appeal are jurisdictional matters and are governed by interpretation of law.  In this instance, the claim is being dismissed by operation of law and regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where the undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  

II.  Decision  

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2014).  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case (see 38 C.F.R. § 19.32 (2014)), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). 

In this case, the RO issued an administrative decision in March 2011, which found the Veteran was overpaid in the amount of $6,261.13, including a payment for housing and a payment for books and supplies, for the school term beginning on August 30, 2010.  The Veteran submitted various statements thereafter, which the Board construed as a notice of disagreement (NOD) to his overpayment.  See the March 2011 and April 2011 statements.  A statement of the case (SOC) was sent to the Veteran in February 2015.  As of this date, no substantive appeal has been received from the Veteran.  

Upon review of the record, to include the Veteran's VBMS and Virtual e-folders, there is no document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal to the March 2011 administrative decision and notification, or to the February 2015 SOC.  Therefore, the evidence shows that the Veteran did not perfect a timely appeal and the appeal must be dismissed based on lack of jurisdiction.  



ORDER

The appeal as to entitlement to waiver of the recovery of advanced payment for Post-9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $6,261.13 is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


